Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Steven K. Hwang, M.D.,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-202
Decision No. CR2394

Date: July 8, 2011

DECISION REMANDING CASE AND DISMISSING HEARING REQUEST

The Centers for Medicare and Medicaid Services (CMS) moved to remand this case to
CMS and to dismiss the hearing request of Petitioner Steven K. Hwang, M.D., pursuant
to 42 C.F.R. § 498.70(b), because CMS agreed to fully restore Petitioner’s effective date
for Medicare billing privileges. I grant CMS’s Motion for Remand and Dismissal.

CMS deactivated the Medicare enrollment and billing privileges of Petitioner, an internist
and infectious diseases specialist, for not billing Medicare for over 12 months. CMS’s
fiscal contractor, Palmetto GBA, required Petitioner to complete a new enrollment
application to recertify his Medicare enrollment information. Petitioner submitted an
enrollment application for reactivation of his Medicare billing privileges on April 14,
2009. CMS Ex. 1. The CMS contractor subsequently determined Petitioner’s effective
date for Medicare enrollment to be January 17, 2009 and stated that Petitioner would not
be allowed to bill Medicare for services rendered to Medicare beneficiaries from January
1, 2008 to January 17, 2009, during the time period that Petitioner’s Medicare billing
number was deactivated. P. Ex. 3 (October 28, 2010 CMS determination). Petitioner
appealed CMS’s effective date determination to the Civil Remedies Division of the
Departmental Appeals Board on January 1, 2011, and this case was assigned to me for
hearing and decision. In his Hearing Request, Petitioner stated:

I disagree with CMS’ determination that I am not able to bill for my
medical services provided to Medicare beneficiaries between the dates
that my Medicare provider number was automatically deactivated without
my knowledge and the date that I was provided [a] new . . . Medicare
provider number (January 17, 2009), the time interval constituting
approximately the whole of calendar year 2008.

Hearing Request at 2.

On May 24, 2011, I conducted a telephone conference to discuss CMS’s position
regarding the merits of Petitioner’s Hearing Request. CMS counsel requested the
opportunity to brief the substantive issues in this case, and I granted CMS’s request
ordering that he address several specific issues relating to the process of deactivation and
its interrelationship with Petitioner’s effective date determination.

On June 21, 2011, CMS issued a notice to supersede the CMS contractor’s determination
of the January 17, 2009 effective date of Petitioner’s Medicare enrollment. The notice
states that “Dr. Hwang has provided evidence to show that he was given an incorrect
effective date. Therefore, CMS will direct Palmetto GBA to correct his effective date to
December 2, 2007.” CMS also filed a concurrent Motion for Remand and Dismissal
stating:

Upon further review, CMS has determined that procedural irregularities
require that the deactivation be vacated and that Petitioner be awarded
retroactive billing privileges for services furnished to Medicare
beneficiaries on or after December 2, 2007. . .. Upon remand, Dr. Hwang
may submit Medicare billing claims for services furnished on and after
December 2, 2007. Such claims will be processed and paid in accordance
with applicable Medicare policy and regulations.

CMS Motion for Remand and Dismissal at 1.

CMS contends that, because the June 21, 2011 notice provides Petitioner with full relief,
Petitioner no longer has a right to hearing and requests that I remand this matter to CMS
and dismiss this case.

Petitioner responded on July 5, 2011 and stated that, while he “deems CMS’s proposal to
be a favorable decision compared to CMS’s previous redetermination which led to this
current ALJ appeal, a final subject of concern remains ... .” Petitioner then contends
that CMS has referenced 42 C.F.R. § 405.922 “as the basis for determining any accrued
interest to be recompensed . . . .” Petitioner expresses concern regarding the application

of 42 C.F.R. § 405.922 and requests that CMS provide him with compensation under
certain guidelines suggested by Petitioner.

In this matter, Petitioner’s right to an ALJ hearing is based on his challenge to the
effective date of his Medicare enrollment. See 42 C.F.R. § 498.3(b)(15). However, when
CMS deactivates the billing privileges of a Medicare supplier, he or she is not provided
appeal rights in an ALJ hearing, but rather a rebuttal process in accordance with

42 CFR. § 405.374. See 42 C.F.R. § 424.545(b). Therefore, now that CMS has
addressed Petitioner’s effective date challenge, I am not authorized to award Petitioner
the additional relief he requests because those matters are not properly before me. I
encourage Petitioner and CMS to address these concerns through the appropriate process
during remand.

I grant CMS’s Motion to Dismiss pursuant to 42 C.F.R. § 498.70(b) because CMS
adjusted its determination of Petitioner’s Medicare effective date, and Petitioner no
longer has a basis for a hearing. I remand this matter to CMS, pursuant to 42 C.F.R.

§ 498.56(d), for CMS and its contractors to correct Petitioner’s effective date of Medicare
enrollment to December 2, 2007.

/s/
Joseph Grow
Administrative Law Judge

